Citation Nr: 1231936	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1989 to May 1992; he also had reserve service, to include active duty for training (ACDUTRA) from December 1, 1995 to December 16, 1995 and from January 26, 1996 to January 27, 1996.   

In May 2011, the Board of Veterans' Appeals (Board) Board remanded this case to the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) to obtain a VA nexus opinion.  The Veteran testified before the undersigned sitting at the RO in March 2011, and a transcript of the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the May 2011 Board remand, a VA evaluation was obtained in May 2011.  However, because the claims file was not available, the examiner could not provide a nexus opinion without resorting to speculation.  The claims files were subsequently provided to the examiner, and a nexus opinion was obtained in July 2011 in which the examiner concluded that the Veteran's current right knee disability was not due to service.  The examiner was directed in the remand to specifically address the Veteran's assertion of in-service pain and swelling of the right knee.  However, this opinion does not clearly address the lay evidence on file in favor of the claim, including the Veteran's contentions and the lay statements form two fellow servicemen who said they witnessed the Veteran's in-service problems with his right knee, which were added to the claims files in July 2006.  

Consequently, additional clarification is needed prior to final adjudication of the issue of service connection for residuals of right knee surgery.  



Therefore, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for residuals of right knee surgery that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the examiner who examined the Veteran in May 2011 and provided the nexus opinion in July 2011 to again review the claims files and address the lay statements provided by the Veteran and his fellow servicemen that he had right knee problems in service.  If the examiner who provided the opinion in July 2011 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  The following considerations will govern the opinion:

a. The claims folder, a copy of this remand, and all records on Virtual VA will be made available to the health care provider for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.

b. After review of the claims files, the reviewer must discuss whether the lay statements on file in addressing whether the Veteran's current right knee disability is at least as likely as not causally related to service, to include whether it was incurred as a result of service or, if preexisting service, was aggravated beyond normal progression thereby.  In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

c. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for residuals of right knee surgery, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


